DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.  Applicant argues that the claims as amended are not taught by Diab.  However, examiner disagrees.  The amended claims are discussed below in the office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diab et al. (US-PGPUB 2009/0154473).
Regarding claim 1, Diab teaches a method for establishing a communication link between a first network interface device and a second network interface device, the method comprising: receiving, at the second network interface device, a training signal transmitted by the first network interface device as part of establishing the communication link between the first network interface device and the second network interface device [Para 38, training signal is part of initial signal data when the connection is established], the training signal being for timing synchronization between the second network interface device and the first network interface device [Para 66, timing synchronization is achieved for the determined data rate transition]; determining, with the second network interface device based on at least one physical characteristic of the training signal, a physical layer (PHY) parameter of the first network interface device [Para 67, data rate transition and the data rate to be used is determined]; and configuring, with a controller of the second network interface device, one or more components of the second network interface device to operate in a mode that corresponds to the determined PHY operating parameter of the first network interface device [Para 67, configures particular channels to be used for the data rate transition and on which the data rate will be implemented, Fig. 2].
Regarding claims 8 and 18, Diab teaches determining a transmission speed of the first network interface device [Para 67].
Regarding claim 11, Diab teaches an apparatus, comprising: a second network interface device for coupling the apparatus with a first network interface device via a network link, the second network interface device comprising: a transceiver, implemented on one or more integrated circuit (IC) devices, configured to receive a training signal transmitted by the first network interface device over the network link as part of establishing a communication link between the first network interface device and the second network interface device [Para 38, training signal is part of initial signal data when the connection is established], the training signal being for timing synchronization of the second network interface device with the first network interface device [Para 66, timing synchronization is achieved for the determined data rate transition], a physical layer (PHY) operating parameter detector, implemented on the one or more IC devices, configured to determine, based on at least one physical characteristic of the training signal, a PHY operating parameter of the first network interface device [Para 67, data rate transition and the data rate to be used is determined], and a controller, implemented on the one or more IC devices, configured to configure one or more components of the second network interface device to operate in a mode that corresponds to the determined PHY operating parameter of the first network interface device [Para 67, configures particular channels to be used for the data rate transition and on which the data rate will be implemented, Fig. 2].
Allowable Subject Matter
Claims 2-7, 9, 10, 12-17, 19 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464